DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
On page 5, Applicant argues that although NPL citation 1 is not in the English language and no explanation of relevance was provided, the citation should be considered by the examiner because the NPL was cited in a foreign office action from a related application and an English translation of the foreign office action is not readily available.  Examiner however maintains that Applicant’s submission will and cannot be considered by the examiner as the NPL citation and the foreign office action are not in the English language and no concise explanation is provided as required by MPEP 609.04(a) III.
Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.  On page 5, Applicant asserts that neither Bingle nor Polizzi disclose or suggest a vehicle-side energy supply device that charges the vehicle-side rechargeable electrical energy storage device “with an amount of energy that allows the unlocking device to actuate the locking mechanism only upon the access authorization having been checked as positive.”  Examiner however respectfully disagrees.  Bingle discloses actuating a locking mechanism only upon an access authorization having been checked as positive (page 9, lines 3-8 and 20-21 through page 10, line 1).  It is clear from Bingle’s disclosure that a locking mechanism only actuates, either to lock or unlock a door, when an access authorization has been checked as positive.  Therefore, Bingle discloses Applicant’s invention as claimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle et al. International Publication Number WO 2014/081451 A1 (hereinafter Bingle).
Regarding claim 1, access arrangement for a vehicle comprising: a vehicle-side unlocking device (power locks) configured to actuate a locking mechanism; a vehicle-side rechargeable electrical energy storage device (70”) configured to supply the unlocking device with energy; a vehicle-side energy supply device (30”) configured to convert transmitted energy into electrical energy, and configured to charge the vehicle-side rechargeable electrical energy storage device; a vehicle-side authentication device (40”) configured to check and implement access authorization; wherein the vehicle-side rechargeable electrical energy storage device is configured to supply both the authentication device and the unlocking device with energy (Figure 8); and wherein the vehicle-side energy supply device is configured in such a way that the vehicle-side rechargeable electrical energy storage device is initially charged only with an amount of energy that allows the first vehicle-side authentication device to check the access authorization (page 17, lines 1-4; unlocking of the vehicle only occurs if authentication is successful), and the vehicle-side energy supply device further charges the vehicle-side rechargeable electrical energy storage device  with an amount of energy that allows the unlocking device to actuate the locking mechanism only upon the access authorization has been checked positive (Figure 8, page 9, lines 3-8 and 20-21 through page 10, line 1 and page 17, lines 7 and 8).  Bingle’s embodiment of Figure 8 fails to incorporate a vehicle-side energy supply device comprising a section for receiving wirelessly transmitted energy.
Bingle, in another embodiment discloses a vehicle-side energy supply device (30’) comprising a section configured to receive wirelessly transmitted energy and to convert the transmitted energy into electrical energy for the purpose of supplying energy to an authentication device and unlocking device (Figure 5A and page 13, line 18 through page 14, line 5).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a section for receiving wirelessly transmitted energy and for converting the transmitted energy into electrical energy for the purpose of supplying 
Regarding claims 2 and 11, Bingle fails to explicitly disclose an access arrangement wherein the vehicle-side rechargeable electrical energy storage device comprises at least one of a rechargeable battery and a supercapacitor.  Since rechargeable batteries and supercapacitors are considered well-known options for storing and supplying energy to electronic devices, it would have been obvious to one having ordinary skill in the art at the time of filing to implement a rechargeable battery or a supercapacitor into the device of Bingle since doing so would yield predictable results.
Regarding claim 3, Bingle discloses an access arrangement wherein the vehicle-side energy supply device comprises a radio interface, configured to receive energy transmitted wirelessly by radio (Figure 5 and page 13, line 18 through page 14, line 5).
Regarding claim 5, Bingle discloses an access arrangement wherein the vehicle-side authentication device is configured to implement the access authorization outputs an unlock signal to the vehicle-side unlocking device configured to unlock the locking mechanism (page 17, lines 16-19).
Regarding claim 7, Bingle discloses an access arrangement further comprising a mobile identification transmitter configured to output the energy to be wirelessly transmitted to the vehicle-side energy supply device (10’/15’).
Regarding claim 8, Bingle discloses an access arrangement wherein the mobile identification transmitter is configured to carry out authentication with the vehicle-side authentication device (page 7, lines 16-20 and page 8, lines 10-18).
Regarding claim 9, Bingle discloses an access arrangement wherein the mobile identification transmitter is configured as at least one of a key, a key fob, a mobile phone, a smartphone and a fitness tracker (page 7, lines 16-20 and page 8, lines 10-18).
Regarding claim 10, Bingle discloses the vehicle with the access arrangement as in claim 1 (Figure 7).
.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle in view of Hein U.S. Patent Application Publication No. 2008/0116747.
Regarding claims 4 and 13, Bingle discloses an access arrangement comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose wherein the vehicle-side energy supply device comprises a light interface/photo cell.  
Hein discloses an access arrangement comprising a photo cell (16) configured to provide electrical energy to vehicle systems (paragraph 18).  It would have been obvious to one having ordinary skill in the art at the time of filing to implement a vehicle-side energy supply device comprising a light interface/photo cell into the device of Bingle since doing so would provide an efficient power source option for an access arrangement in the event the vehicle’s main battery has insufficient power to supply to the unlocking device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 24, 2021